 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA

LAUREN WHITTEMORE, an
individual,

Case No. 2:19-cv-01116-KJD-BNW
Plaintiff,
ORDER TEMPORARILY
vs. UNSEALING AUDIO RECORDING
ANDERSON BUSINESS ADVISORS,
LLC, a Nevada limited
liability company,

Defendant.

ee ee ee ee ee

 

Christina Mamer, Esq. has requested a transcript of
Docket No. 26, the October 1, 2019, Early Neutral Evaluation
Session Confidential Settlement that is sealed. The
transcript is to be prepared by Amber McClane, Certified Court
Transcriber.

IT IS THE ORDER OF THE COURT that the sealed audio
recording shall be unsealed for the limited purpose of
preparing the transcript by Amber McClane and providing a copy
of the transcript to Christina Mamer, Esq., as requested.

IT IS FURTHER ORDERED that the audio recording shall
thereafter be resealed and a certified copy of the transcript
be delivered to the Clerk pursuant to 28 U.S.C. § 753(b) and
remain sealed until further order of this Court.

IT IS FURTHER ORDERED that the receiving party shall not
disclose the sealed contents of the transcript of the
proceeding to anyone other than the representatives of the
parties directly concerned with this case.

DATED this G+ day of March , 2020.
A Yoo 5 ols
\ZLAYNA J. XGUCHAH
United States District Court Magistrate Judge

 

 

 
